DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 28 requires wherein "the first arm comprises a first elbow and a magnetically permeable material."  However, the Applicant's specification does not provide support of the "a magnetically permeable material" associated with the first arm. Therefore, one of ordinary skill in the art cannot readily conclude that the Applicant was in possession of this subject matter at the time of filing.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 24, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 22, this claim recites "the first extrusion head" in line 2. This limitation lacks antecedent basis.
	Claims 23–24 are rejected for the same reasons via their dependency on claim 22.
	As to claim 24, this claim recites "the second temperature" and "the second extrusion head" in line 2. These limitations lack antecedent basis. 
	This rejection would be overcome if claim 24 was amended to depend from claim 23 instead of claim 22.
	As to claim 26, this claim depends on claim 5 which already requires that the at least one rail is "movably coupled to the first arm in the second arm." It's unclear whether the Applicant intended to impermissibly broaden the scope of claim 5 or narrow the scope of claim 5 such that another rail is present and is coupled to the substrate. If the former, please amend the claim so that it does not attempt to impermissibly broaden the scope of claim 5. If the latter, please consider amending claim 26 to more directly claim this concept.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1–3, 17, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over HARKNESS PG Publication No. 20160031156 in view of CRUMP US Patent No. 5121329. 
	As to claim 1, HARKNESS discloses an apparatus (Figure 1, 28; ¶ 24) comprising first and second print heads (Figure 8, 34; ¶36) which can deposit a plurality of layers made from a polymeric either with a magnetic material or without a magnetic material (¶36).
	 While HARKNESS discloses various types of materials for deposition (see ¶36's last sentence), HARKNESS fails to explicitly disclose first and second material sources. 
	CRUMP teaches a material source (Figure 5, 114). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the specific teaching of CRUMP into the generic disclosure of HARKNESS for each of HARKNESS's print heads/extrusion components ofr the benefit of supplying the material to the print heads/extrusion components (as taught by CRUMP at 10:12–53).
	As to claim 2, HARKNESS and CRUMP make obvious the apparatus of claim 1.
HARKNESS's embodiment in Figure 8 fails to discloses at least one magnetizing device to magnetize the magnetic material of the at least one layer of the second polymeric material. 
HARKNESS teaches, albeit in a separate embodiment illustrated in Figure 11 and discussed in ¶40–42, at least one magnetizing device to magnetize the magnetic material of the at least one layer of the second polymeric material (Figure 8, 74). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the specific teachings of HARKNESS's magnetizing devices into the disclosure of the embodiment illustrated in Figure 8 for the benefit of generating lift necessary for magnetic levitation of the part (as taught by HARKNESS at ¶40). 
Alternatively, it would have been obvious to one of ordinary skill in the art to incorporate the specific teachings of HARKNESS's print head assemblies from Figure 8 into the generic disclosure in Figure 11 for the benefit of extruders which are capable of fabricating the additively manufactured part (as taught by HARKNESS at ¶ 36).
	As to claim 3, HARKNESS and CRUMP make obvious the apparatus of claim 2.
HARKNESS further discloses wherein the at least one magnetizing device includes a first magnetizing device having a first polarity and a second magnetizing device having a second polarity (¶41).
As to claim 17, HARKNESS and CRUMP make obvious the apparatus of claim 3.
HARKNESS further discloses wherein the magnetic material of the at least one layer of the second polymeric material is magnetized by directing current through one or more of the first magnetizing device or the second magnetizing device (see ¶40's electromagnets) and illustrates the magnetizing device(s) as plate(s) (see Figure 11's 74). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the specific teachings of HARKNESS's magnetizing devices into the combination above for the benefit of generating lift necessary for magnetic levitation of the part (as taught by HARKNESS at ¶40). 
As to claim 29, HARKNESS and CRUMP make obvious the apparatus of claim 1.
The obvious combination above, by arriving at the arrangement claimed, is considered to arrive at structure where wherein the first polymeric material is free of the magnetic material. 
Claim(s) 16 and 18–19 is/are rejected under 35 U.S.C. 103 as being unpatentable over HARKNESS PG Publication No. 20160031156 and CRUMP US Patent No. 5121329, as applied in the rejection of claim 3 above, and in further view of BENCHER PG Publication No. 20160375492.
	As to claim 16, HARKNESS and CRUMP make obvious the apparatus of claim 3.
HARKNESS further discloses wherein the magnetic material of the at least one layer of the second polymeric material is magnetized by directing current through one or more of the first magnetizing device or the second magnetizing device (see ¶40's electromagnets).
	However, HARKNESS and CRUMP fails to discloses a first coil or a second coil. 
	BENCHER teaches a first coil of a first magnetizing device and a second coil of a second magnetizing device (Figures 1–4, 204 and 206; ¶38). 
	It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the specific teachings of BENCHER's coils into the electromagnets of HARKNESS for the benefit generating a magnetic field (as taught by BENCHER at ¶38).  
As to claim 18, HARKNESS, CRUMP, and BENCHER make obvious the apparatus of claim 16.
The obvious combination above, by arriving at the arrangement claimed, is considered to arrive at structure where a first set of particles of the magnetic material are magnetically aligned in a first direction when the at least one layer of the second polymeric material is magnetized. 
	As to claim 19, HARKNESS, CRUMP, and BENCHER make obvious the apparatus of claim 16.
The obvious combination above, by arriving at the arrangement claimed, is considered to arrive at structure where a second set of particles of the magnetic material are magnetically aligned in a second direction when the at least one layer of the second polymeric material is magnetized. 

Allowable Subject Matter
Claims 4–6 and 20–28 contain allowable subject matter. 
The following is a statement of reasons for the indication of allowable subject matter:  
with respect to claim 4, the primary reason for indicating subject matter allowable is that the prior art fails to provide any teachings, suggestions, evasions, or other rationales to arrive at a first a  first arm coupled to the first magnetizing device; and a second arm coupled to the second magnetizing device. 
HARKNESS and the other above references fail to arrive at this limitation. 
The following references are relevant but also fail to arrive at the above limitation:
US 20170092400;
US 20150091680; and
US 20130056672.

Therefore, the subject matter in claim 4 allowable. 
Claims 5 – 6 and 20 – 28 would also be allowable, if the relevant rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, above were overcome, via their dependency on claim 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANLEY L CUMMINS IV/Examiner, Art Unit 1743